            Case 17-31152                 Doc 42           Filed 10/26/18 Entered 10/26/18 10:30:17                                      Desc Main
                                                            Document     Page 1 of 10




.2
tems Inc.
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


         In re:                                                                          §
                                                                                         §
         WEITH, DANIEL                                                                   §           Case No. 17-31152
         WEITH, MEREDITH                                                                 §
                                                                                         §
                                                       Debtor(s)                         §

                                                      TRUSTEE’S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
          10/18/2017 . The undersigned trustee was appointed on 10/18/2017 .

                    2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                 3. All scheduled and known assets of the estate have been reduced to cash, released to
         the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
         pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
         disposition of all property of the estate is attached as Exhibit A.

                    4. The trustee realized gross receipts of                                             $               21,190.14

                                           Funds were disbursed in the following amounts:

                                           Payments made under an interim                                                          0.00
                                           disbursement
                                           Administrative expenses                                                              24.36
                                           Bank service fees                                                                   189.14
                                           Other payments to creditors                                                           0.00
                                           Non-estate funds paid to 3rd Parties                                                  0.00
                                           Exemptions paid to the debtor                                                         0.00
                                           Other payments to the debtor                                                          0.00
                                                                                     1
                                           Leaving a balance on hand of                                   $               20,976.64

   ____________________
              1
                 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
   will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
   maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
   UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-31152                  Doc 42          Filed 10/26/18 Entered 10/26/18 10:30:17                                      Desc Main
                                                         Document     Page 2 of 10




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 03/29/2018 and the
      deadline for filing governmental claims was 03/29/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,869.01 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,869.01 , for a total compensation of $ 2,869.01 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 77.33 , for total expenses of $ 77.33 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/24/2018                                     By:/s/Phillip D. Levey
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                Case 17-31152         Doc 42   Filed 10/26/18
                                                                                           FORMEntered
                                                                                                1        10/26/18 10:30:17                               Desc Main
                                                                                Document      Page  3 of
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                          AND REPORT                                                                                 Page:      1
                                                                                               ASSET CASES                                                                                            Exhibit A
Case No:              17-31152       JBS      Judge: JACK B. SCHMETTERER                                                         Trustee Name:                     Phillip D. Levey
Case Name:            WEITH, DANIEL                                                                                             Date Filed (f) or Converted (c):   10/18/17 (f)
                      WEITH, MEREDITH                                                                                           341(a) Meeting Date:               11/20/17
For Period Ending: 10/24/18                                                                                                     Claims Bar Date:                   03/29/18



                                          1                                     2                          3                         4                         5                                 6
                                                                                                  Estimated Net Value
                                                                            Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                                Asset Description                          Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                    (Scheduled and Unscheduled (u) Property)                 Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. 140 Carriage Way Dr.Unit 128C Burr Ridge IL                                193,750.00                            0.00                                               0.00                  FA
 2. 2014 Toyota Corolla (LE Eco Sedan 4dr) mileage:                              8,800.00                       9,500.00                                           9,500.00                   FA
 3. 2013 Chevrolet Camaro (LS Coupe 2dr) mileage:                               10,500.00                       5,200.00                                           5,200.00                   FA
 4. Washer & Dryer, used household furnishings                                      500.00                        200.00                                                0.00                  FA
 5. Books, cds, dvds                                                                 50.00                           0.00                                               0.00                  FA
 6. 30 pin bose speaker (5 yrs old), 4 refurbished                                  200.00                        200.00                                                0.00                  FA
 7. wii (10 yrs old), xbox 360 (5 yrs old)                                           50.00                         50.00                                                0.00                  FA
 8. 20 yr old stereo, kindle, ipod, ipad mini (3 yrs                                250.00                           0.00                                               0.00                  FA
 9. Asus Zoom 3; iphone 7 (subject to installment                                   200.00                           0.00                                               0.00                  FA
 10. I.C. logic and Analog I.C. linear Semiconductors                            1,335.00                            0.00                                               0.00                  FA
 11. Collectible coins (silver dollars)                                             200.00                           0.00                                               0.00                  FA
 12. 10 year old treadmill, 7 year old bicycle, 26"                                  50.00                           0.00                                               0.00                  FA
 13. Used wearing apparel; 3 yr old leather bomber                                  500.00                           0.00                                               0.00                  FA
 14. wedding band and engagement ring (estate jewelry)                           2,500.00                            0.00                                               0.00                  FA
 15. Rolex watch- stainless steel (7 years old)                                  2,000.00                       2,000.00                                           2,325.00                   FA
 16. domestic cat                                                                     0.00                           0.00                                               0.00                  FA
 17. 2 kate spade purses (10 years old)                                              30.00                         30.00                                                0.00                  FA
 18. walker; cpap machine; 2 canes; crutches                                        500.00                           0.00                                               0.00                  FA
 19. DeWalt cordless drill/driver, Black & decker                                   317.50                           0.00                                               0.00                  FA
 20. SnapOn Technicians Toolkit Valco Technicians                                   425.00                           0.00                                               0.00                  FA
 21. Bench Digital Multi-Meter (DMM) Handheld DMM                                   142.50                           0.00                                               0.00                  FA
 22. Electrical Components                                                       1,500.00                            0.00                                               0.00                  FA
 23. Cash                                                                           400.00                           0.00                                               0.00                  FA
 24. PNC                                                                            183.18                           0.00                                               0.00                  FA
 25. PNC                                                                             79.55                           0.00                                               0.00                  FA
 26. PNC                                                                              0.00                           0.00                                               0.00                  FA



LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                             Ver: 20.02
                                               Case 17-31152                Doc 42    Filed 10/26/18
                                                                                                  FORMEntered
                                                                                                       1        10/26/18 10:30:17                                       Desc Main
                                                                                       Document      Page  4 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                                 AND REPORT                                                                                            Page:       2
                                                                                                            ASSET CASES                                                                                                 Exhibit A
Case No:             17-31152       JBS      Judge: JACK B. SCHMETTERER                                                                         Trustee Name:                      Phillip D. Levey
Case Name:           WEITH, DANIEL                                                                                                             Date Filed (f) or Converted (c):    10/18/17 (f)
                     WEITH, MEREDITH                                                                                                           341(a) Meeting Date:                11/20/17
                                                                                                                                               Claims Bar Date:                    03/29/18



                                         1                                                  2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 27. PNC                                                                                     1,091.69                               0.00                                                0.00                     FA
 28. PNC                                                                                     1,947.59                               0.00                                                0.00                     FA
 29. Health Savings Account                                                                     684.33                              0.00                                                0.00                     FA
 30. Prudential Stock - 42 shares                                                            4,588.92                          4,588.92                                             4,165.14                     FA
 31. 401(k) SGS Automotice Services Inc Employee                                           74,912.34                                0.00                                                0.00                     FA
 32. IRA Fidelity Rollover IRA                                                             75,479.86                                0.00                                                0.00                     FA
 33. IRA Columbia Threadneedle Investments - State                                           2,746.16                               0.00                                                0.00                     FA
 34. Prudential Modified Premium Whole Life,                                                 5,040.75                               0.00                                                0.00                     FA
 35. Prudential Pruvider Variable Appreciable Life,                                        11,083.61                                0.00                                                0.00                     FA
 36. Term Life Insurance, Beneficiary: Daniel Weith                                               0.00                              0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $402,037.98                         $21,768.92                                           $21,190.14                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Sale of Prudential Financial stock.


   Initial Projected Date of Final Report (TFR): 08/31/18           Current Projected Date of Final Report (TFR): 08/31/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                                Ver: 20.02
                                              Case 17-31152                 Doc 42     Filed 10/26/18 Entered 10/26/18 10:30:17                                   Desc Main
                                                                                        DocumentFORM Page
                                                                                                      2   5 of 10                                                                                                     Page:       1
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                               Exhibit B
  Case No:           17-31152 -JBS                                                                                                        Trustee Name:                       Phillip D. Levey
  Case Name:         WEITH, DANIEL                                                                                                        Bank Name:                          ASSOCIATED BANK
                     WEITH, MEREDITH                                                                                                      Account Number / CD #:              *******5281 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2248
  For Period Ending: 10/24/18                                                                                                             Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                          Separate Bond (if applicable):


           1                2                                    3                                                    4                                                 5                         6                         7
    Transaction         Check or                                                                                                                 Uniform                                                              Account / CD
       Date             Reference                 Paid To / Received From                                Description Of Transaction             Tran. Code       Deposits ($)            Disbursements ($)             Balance ($)
                                                                                         BALANCE FORWARD                                                                                                                              0.00
          02/04/18         2, 3      John J. Puljung                                     Sale of Automobile                                     1129-000                 14,700.00                                              14,700.00
          03/07/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                16.92                   14,683.08
          04/06/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                21.83                   14,661.25
          05/07/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                21.09                   14,640.16
          05/31/18         15        South Hamption Financial                            Sale of Watch                                       1129-000                       2,325.00                                            16,965.16
                                                                                         Sale to Anthony Davide per Order dated may 3, 2018.
          06/07/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                23.44                   16,941.72
          07/09/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                24.37                   16,917.35
          08/07/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                25.15                   16,892.20
          08/26/18         30        Prudential                                          DIVIDEND PAID                                          1123-000                       37.80                                            16,930.00
          08/26/18         30        Pudential Financial, Inc.                           Sale of Stock                                                                      4,102.98                                            21,032.98
                                     PUDENTIAL FINANCIAL, INC.                               Memo Amount:                 4,127.34              1129-000
                                                                                         Sale of Stock
                                     PRUDENTIAL FINANCIAL, INC.                             Memo Amount:          (         24.36 )             2990-000
                                                                                         Trading Fees
          09/10/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                26.11                   21,006.87
          10/05/18                   ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                                30.23                   20,976.64

                                             Memo Allocation Receipts:               4,127.34                         COLUMN TOTALS                                      21,165.78                     189.14                    20,976.64
                                         Memo Allocation Disbursements:                 24.36                             Less: Bank Transfers/CD's                           0.00                       0.00
  * Reversed                                                                                                          Subtotal                                           21,165.78                     189.14
  t Funds Transfer                                  Memo Allocation Net:             4,102.98                             Less: Payments to Debtors                                                      0.00
                                                                                                                      Net
                                                                                                                                                                         21,165.78                     189.14
                                                                                                                                                                                              NET                            ACCOUNT
                     Total Allocation Receipts:                  4,127.34                                          TOTAL - ALL ACCOUNTS                         NET DEPOSITS             DISBURSEMENTS                       BALANCE
               Total Allocation Disbursements:                      24.36                        Checking Account (Non-Interest Earn - ********5281                       21,165.78                     189.14                  20,976.64
                                                                                                                                                              ------------------------   ------------------------   ------------------------
                     Total Memo Allocation Net:                  4,102.98
                                                                                                                                                                          21,165.78                     189.14                  20,976.64
                                                                                                                                                              ==============             ==============             ==============

                                                                                                                                          Page Subtotals                 21,165.78                      189.14
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                                Ver: 20.02
LFORM24
                                           Case 17-31152                 Doc 42   Filed 10/26/18 Entered 10/26/18 10:30:17                     Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   6 of 10                                                                              Page:      2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
  Case No:           17-31152 -JBS                                                                                     Trustee Name:                    Phillip D. Levey
  Case Name:         WEITH, DANIEL                                                                                     Bank Name:                       ASSOCIATED BANK
                     WEITH, MEREDITH                                                                                   Account Number / CD #:           *******5281 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2248
  For Period Ending: 10/24/18                                                                                          Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                       Separate Bond (if applicable):


          1               2                              3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                                Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                                                                                           (Excludes Account        (Excludes Payments            Total Funds
                                                                                                                                                   Transfers)              To Debtors)              On Hand




                                                                                                                       Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                   Ver: 20.02
LFORM24
                   Case 17-31152                Doc 42           Filed 10/26/18 Entered 10/26/18 10:30:17                    Desc Main
                                                                  Document     Page 7 of 10

                                                                              EXHIBIT C
 Page 1                                                                                                                                  Date: October 24, 2018
                                                                       ANALYSIS OF CLAIMS REGISTER

  Case Number: 17-31152                                                        Priority Sequence
  Debtor Name: WEITH, DANIEL                                                                       Joint Debtor: WEITH, MEREDITH
  Claims Bar Date: 03/29/18

 Code #            Creditor Name & Address                   Claim Class    Notes                      Scheduled                 Claimed             Allowed
                 Phillip D. Levey                          Administrative                                     $0.00            $2,866.58              $2,866.58
 001             2722 North Racine Avenue
 2100-00         Chicago, IL 60614

                 Phillip D. Levey                          Administrative                                     $0.00                 $77.33               $77.33
 001             2722 North Racine Avenue
 2200-00         Chicago, IL 60614

                 Phillip D. Levey                          Administrative                                     $0.00            $3,015.00              $3,015.00
 001             2722 North Racine Avenue
 3110-00         Chicago, IL 60614

                               Subtotal for Priority 001                                                      $0.00            $5,958.91              $5,958.91
 000001          Capital One Bank (USA), N.A.              Unsecured                                          $0.00            $6,257.22              $6,257.22
 070             PO Box 71083
 7100-00         Charlotte, NC 28272-1083

 000002          Capital One, N.A.                         Unsecured                                          $0.00                $294.74             $294.74
 070             c/o Becket and Lee LLP
 7100-00         PO Box 3001
                 Malvern PA 19355-0701

 000003          John & Geraldine Puljung                  Unsecured                                          $0.00           $20,000.00             $20,000.00
 070             5401 Grand Ave
 7100-00         Western Springs, IL 60558

 000004          American Express Centurion Bank           Unsecured                                          $0.00            $9,827.47              $9,827.47
 070             c/o Becket and Lee LLP
 7100-00         PO Box 3001
                 Malvern PA 19355-0701

 000005          PNC Bank, N.A.                            Unsecured                                          $0.00            $8,198.41              $8,198.41
 070             P.O. Box 94982                             (5-1) Points Visa Signature
 7100-00         Cleveland, OH 44101-4982                   5436
                                                            (5-1) Submitted by E.Carlson


 000006          PYOD, LLC its successors and assigns Unsecured                                               $0.00            $7,543.26              $7,543.26
 070             as
 7100-00         assignee
                 of Citibank, N.A.
                 Resurgent Capital Services
                 PO Box 19008
                 Greenville, SC 29602

 000007          Donald Weith                              Unsecured                                          $0.00            $5,000.00              $5,000.00
 070             383 Park Ave
 7100-00         Wheeling, IL 60090

                               Subtotal for Priority 070                                                      $0.00           $57,121.10             $57,121.10

                     Case Totals:                                                                             $0.00           $63,080.01             $63,080.01
          Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                      Printed: 10/24/18 02:00 PM    Ver: 20.02
        Case 17-31152              Doc 42    Filed 10/26/18 Entered 10/26/18 10:30:17              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-31152
     Case Name: WEITH, DANIEL
                 WEITH, MEREDITH
     Trustee Name: Phillip D. Levey
                         Balance on hand                                              $               20,976.64

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Phillip D. Levey                 $         2,866.58 $                0.00 $         2,866.58
       Trustee Expenses: Phillip D. Levey             $               77.33 $             0.00 $             77.33
       Attorney for Trustee Fees: Phillip D. Levey $            3,015.00 $                0.00 $         3,015.00
                 Total to be paid for chapter 7 administrative expenses               $                  5,958.91
                 Remaining Balance                                                    $               15,017.73


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-31152              Doc 42   Filed 10/26/18 Entered 10/26/18 10:30:17          Desc Main
                                             Document     Page 9 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 57,121.10 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 26.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                     Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                   of Claim             to Date          Payment
                          Capital One Bank (USA),
                          N.A.
                          PO Box 71083
     000001               Charlotte, NC 28272-1083 $         6,257.22 $              0.00 $         1,645.09
                          Capital One, N.A.
                          c/o Becket and Lee LLP
                          PO Box 3001
     000002               Malvern PA 19355-0701     $          294.74 $              0.00 $            77.49
                          John & Geraldine Puljung
                          5401 Grand Ave
     000003               Western Springs, IL 60558 $       20,000.00 $              0.00 $         5,258.21
                          American Express
                          Centurion Bank
                          c/o Becket and Lee LLP
                          PO Box 3001
     000004               Malvern PA 19355-0701     $        9,827.47 $              0.00 $         2,583.74
                          PNC Bank, N.A.
                          P.O. Box 94982
     000005               Cleveland, OH 44101-4982 $         8,198.41 $              0.00 $         2,155.45
                          PYOD, LLC its successors
                          and assigns as
                          assignee
                          of Citibank, N.A.
                          Resurgent Capital Services
                          PO Box 19008
     000006               Greenville, SC 29602       $       7,543.26 $              0.00 $         1,983.20




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-31152              Doc 42   Filed 10/26/18 Entered 10/26/18 10:30:17             Desc Main
                                             Document     Page 10 of 10




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Donald Weith
                          383 Park Ave
     000007               Wheeling, IL 60090         $         5,000.00 $              0.00 $          1,314.55
                 Total to be paid to timely general unsecured creditors               $               15,017.73
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
